Filed Pursuant to Rule 424(b)(3) File No.: 333-130114 HINES REAL ESTATE INVESTMENT TRUST, INC. SUPPLEMENT NO.19 DATED MAY 19, TO THE PROSPECTUS DATED APRIL 30, This prospectus supplement (“Supplement”) is part of and should be read in conjunction with the prospectus of Hines Real Estate Investment Trust, Inc., dated April 30, 2007 (the “Prospectus”), Supplement No. 17 dated April 14, 2008 and Supplement No. 18 dated April 21, 2008.The Prospectus superseded and replaced the original prospectus for this offering, dated June 19, 2006, and all prior supplements to such prospectus. Unless otherwise defined herein, capitalized terms used in this Supplement shall have the same meanings as in the Prospectus. The purposes of this Supplement are as follows: A.
